Exhibit 10.3.8.6

 

THIS ADDENDUM is made the 26th day of January 2005

 

BETWEEN:

 

WESTAFF (UK) LIMITED (formerly known as Western Staff Services (UK) Limited)
whose registered office is at 46-50 Southgate Street Gloucester, GL1 2DR, United
Kingdom  (“the Company”) (1) and PATRICIA M. NEWMAN of West Ridge, Shoulton, NR
Hallow, Worcester, WR2 6 PX, United Kingdom (“the Employee”) (2)

 

This Addendum is supplemental to:-

 

(a)                                An Agreement made as of the 1st day of
December 1998 between the Company (1) and the Employee (2);

 

(b)                               An Addendum made as of the 4th day of
February 1999 between the Company (1) and the Employee (2);

 

(c)                                A letter dated 3rd day of April 2001 from Bob
Stover to Employee (2) increasing the notice period set forth in clause 8.1 of
the Agreement made as of 1st December 1998  from three months to twelve months;
and

 

(d)                               A Memorandum dated 23rd February 2004 (11th
February 2004) between the Company (1) and the Employee (2).

 

IT IS AGREED as follows: -

 

(1)                                The Agreement, Addendum, letter and
Memorandum mentioned above are herein referred to together as “the Contract”.

 

(2)                                With effect from 1st November 2004 the
Contract shall be amended so that:-

 

(a)                                The Employee shall be the Chief Operating
Officer of the Company’s parent company, Westaff, Inc. and, consistent
therewith, the Employee shall perform such duties in connection with the
business of Westaff, Inc. and its subsidiary companies in such places as the
President and Chief

 

--------------------------------------------------------------------------------


 

Executive Officer of Westaff, Inc., on behalf of the Board of Westaff, Inc. may
from time to time direct.  The Employee shall report to and obey all proper
instructions and directions of the President and Chief Executive Officer of
Westaff, Inc. and use her best endeavours to promote the business of Westaff,
Inc. and its subsidiaries and to achieve the Group’s targets. This clause shall
replace clause 2 of the Agreement dated 1st December 1998.

 

(b)                               The Employee’s salary shall be at the rate of
£226,728 per annum, which shall be inclusive of the Employee’s bonus during the
year commencing 1st November 2004 pursuant to clause 4.2 of the Agreement made
as of 1st December 1998.

 

(c)                                The Employee shall not be eligible for
incentive compensation until after 1st November 2005 (assuming that the Contract
so continues).  The provisions of clause 4.2 of the Agreement made as of 1st
December 1998 are amended accordingly.

 

(d)                               The Company or Westaff, Inc. shall pay the
reasonable and proper costs for housing the Employee beginning 1st January 2005
and until 31st December 2005.

 

(e)                                The Employee shall be entitled to the usual
U.S. public holidays observed by Westaff, Inc.

 

(f)                                  In lieu of the provisions of clause 11 of
the Agreement made as of 1st December 1998, as amended by clause 3 of the
Addendum made as of 4th February 1999, the Employee shall be entitled to
participate in the Company health insurance scheme operated by Westaff, Inc.
with effect from 1st November 2004.

 

(g)                               After 1st November 2005 (assuming that the
Contract so continues) clause 1 of the Addendum made as of 4th February 1999
will cease to apply and

 

--------------------------------------------------------------------------------


 

neither the Company nor Westaff, Inc. will make any contribution to a pension
scheme for the benefit of the Employee.

 

(3)                                Clause 13 of the Agreement as of 1st
December 1998 shall be amended so that complaints by the Employee shall be
raised with the President and Chief Executive Officer of Westaff, Inc.

 

(4)                                The provisions of clauses 14 and 15 of the
Agreement made as of 1st December 1998 shall be amended so that each reference
therein to “the Company” shall be replaced by the words “the Company and/or
Westaff, Inc.”

 

(5)                                In all other respects the provisions of the
Contract shall continue in full force and effect.

 

(6)                                By signing this Addendum, Westaff, Inc.
confirms its approval and its agreement to its terms.

 

AS WITNESS of the Employee and the duly authorised representatives of the
Company and Westaff, Inc.

 

 

Signed

  /s/ P M Newman

 

 

 

Employee

 

 

 

 

 

 

 

Signed

  /s/ Dwight S. Pedersen

 

 

 

For and on behalf of the Company

 

 

 

 

 

 

 

Signed

  /s/ Dwight S. Pedersen

 

 

 

For and on behalf of Westaff, Inc.

 

 

--------------------------------------------------------------------------------



 


MEMORANDUM


 

It is agreed that the retirement age for Patricia M. Newman is 65 years.

 

 

Signed by

 

 

 

 

 

 

/s/ Patricia M. Newman

 

 

Patricia M. Newman

 

 

 

Dated:

  23-2-04

 

 

 

 

 

 

Signed on behalf

 

of Westaff (U.K.) Limited

 

 

 

 

 

 

/s/ Dwight S. Pedersen

 

 

 

 

Dated:

  2/11/2004

 

 

 

--------------------------------------------------------------------------------


 

April 3, 2001

 

Mrs Trish Newman
West Ridge
Shoulton
Nr Hallow
Worcester
WR2 6PX

 

Dear Trish,

 

Further to our meeting on 2nd April, 2001 I am writing to confirm that your
salary will be increased to £110,000. Furthermore your notice period will be
increased to 12 months.     Both changes are effective from 2nd April, 2001.

 

Yours sincerely

 

 

 

/s/ W. Robert Stover

 

 

 

 

Bob Stover

 

Chairman and CEO

 

 

--------------------------------------------------------------------------------


 

THIS ADDENDUM is made as of the 4th day of February 1999 BETWEEN WESTERN STAFF
SERVICES (UK) LIMITED whose registered office is at 46-50 Southgate Street
Gloucester GL1 2DR (“the Company”) (1) and PATRICIA  M NEWMAN of 107 Ellan Hay
Road Bradley Stoke Bristol BS32 OHA (“the Employee”) (2)

 

THIS ADDENDUM is supplemental to an Agreement made as of the first day of
December 1998 between the Company and the Employee (“the Agreement”) and it is
AGREED between the parties that the Agreement shall be modified as follows with
immediate effect:-

 

1.                                     Clause 9 of the Agreement shall be
deleted and replaced by the following:

 

“9.  The Employer shall make pension contributions equal to 10% of the
Employee’s basic salary into an approved Pension Scheme for the benefit of the
Employee.  The Employee shall make contributions of at least 5% of her basic
salary into such an approved Scheme”

 

2.                                     Clause 10 of the Agreement shall be
deleted and shall be replaced by the following:

 

“10.    The Company will pay the Employee her normal basic salary whilst she is
absent due to sickness or accidental injury for the first 65 days of such
sickness or accidental injury.  The Company will pay the cost of permanent
health insurance arranged by the Employee or the Company for the Employee’s
benefit so as to provide benefits for the Employee after the expiration of such
65 day period”

 

3.                                     Clause 11 of the Agreement shall be
amended by deletion of the words “…. under the Company’s Scheme…”

 

4.                                     Clause 12 of the Agreement shall be
amended by deleting the words …“two times” and replacing them with the words
“two and one half times”

 

5.                                     In all other respects the provisions of
the Agreement shall continue in force and effect.

 

AS WITNESS the hands of the Employee and the duly authorised representative of
the Company

 

/s/ P.M. Newman

 

 


SIGNED BY THE EMPLOYEE


 


 


 


 


 

SIGNED for an on behalf

 

the Company

 

 

 

By:

  /s/ W. Robert Stover

 

 

 

W. Robert Stover, Chairman

 

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made as of the 1st day of December 1998 BETWEEN WESTERN STAFF
SERVICES (UK) whose registered office is at 46-50 Southgate Street Gloucester
GL1 2DR (“the Company”) (1) and PATRICIA M. NEWMAN of 107 Ellan Hay Road Bradley
Stoke Bristol BS32 OHA (“the Employee”) (2)

 

IT IS AGREED as follows:

 

1.                                     THE COMPANY shall employ the Employee and
the Employee shall serve the Company for the period and upon the terms and
conditions herein contained.

 

2.                                     THE EMPLOYEE shall be the Managing
Director of the Company  and, consistent therewith, the Employee shall perform
such duties in connection with the business of the Company in such places as the
Company may from time to time direct.  The Employee shall obey all proper
instructions and directions of the Company and the Employee shall use her best
endeavours to promote the business of the Company and to achieve the Company’s
targets.  The Employee shall report to the Senior Vice President, Group Director
of European Operations of the Company’s parent Company

 

3.                                     THE EMPLOYEE will work such hours as are
necessary to carry out the Employee’s duties to the Company’s satisfaction. The 
Employee shall devote not less than the equivalent of 5 full days of each week
to the business and affairs of the Company and the Employee shall devote the
whole of her time and attention to the discharge of her duties hereunder.  Save
as already disclosed to the Company, in writing, and save with the consent of
the Company in writing, the Employee shall not during her employment by the
Company be engaged, concerned or (save as a minority shareholder or debenture
holder for the purpose of bona fide investment only in a company quoted on any
recognised stock exchange in any part of the world) interested or involved in
any other trade business or occupation whatsoever.

 

4.1                               BY way of remuneration for her services and
other obligations hereunder, the Company shall pay to the Employee a salary at
the rate of £80,000 per annum to be paid by monthly instalments in arrears and
to be inclusive of any sums receivable as employee’s or director’s fees or other
emolument from the Company or any Associated Company.

 

--------------------------------------------------------------------------------


 

4.2                               For the first year of her employment by the
Company the Employee shall be entitled to a minimum bonus equal to no less than
25% of her annual base salary. The Employee’s actual bonus for the first year of
her employment may exceed that percentage.  The amount of the bonus, shall be
calculated according to the Managing Director’s commission plan attached and the
Managing Director’s commission plan shall be effective as of the employment
commencement date

 

The Employee shall be entitled to participate in the Company’s bonus scheme
based on gross profit per full time equivalent employee once such scheme has
been established by the Company

 

4.3                               The Employee may be granted options to acquire
shares in the Company’s parent Company at the discretion of and upon the terms
proposed by the Compensation Committee of the Company’s parent Company.

 

4.4                               The Employee shall be entitled to participate
in the International Employee Stock Purchase Plan of the Company’s parent
Company upon the terms of the Plan for the time being in force

 

5                                        THE COMPANY shall reimburse the
Employee for all proper and reasonable travelling hotel and other expenses
incurred by her in the proper performance of her duties hereunder, provided that
the incurring of any such expenses is supported by vouchers. The Company will
pay the charges for business calls on the Employee’s home telephone, Fax and
mobile telephone

 

6.                                     THE COMPANY will provide the Employee
with a suitable car as determined by the Company for business and personal use
and will also pay for the insurance, tax and running expenses of such car. The
Employee shall be liable for any personal taxes levied for use of the car, shall
take good care of the car and will be responsible for ensuring that it remains,
at all times, in a roadworthy condition. The Employee warrants that she has and
will have a full driving license during the term of this Agreement

 

--------------------------------------------------------------------------------


 

7.1                               IN addition to usual public holidays, the
Employee shall be entitled to 25 working days holiday in each calendar year.

 

8.1                               THIS Agreement shall commence on the First day
of December 1998 and shall be of indefinite duration.  Either party may
terminate this Agreement upon giving 3 months written notice at any time.  The
Company  reserves the right to make an equivalent payment in lieu of notice
should it so wish or to require the Employee to remain away from working during
the notice period whichever it may deem appropriate.

 

8.2                               NOTWITHSTANDING anything herein contained the
Company may terminate the employment of the Employee hereunder forthwith without
notice, with Cause.  In such circumstances the Employee will not be paid or
given any salary, bonuses, commissions or other benefits  that would have been
payable after the employment ceases.

 

The term “Cause” shall mean:

 

a)                                    The failure or refusal to comply with any
reasonable direction or request of the Company; or

 

b)                                   Any wilful misconduct which results in a
monetary loss to the Company, or a conviction for an offence or crime, or any
serious misconduct which could harm the Company and its  image or employee
relations; or

 

c)                                    The Employee becoming bankrupt or of
unsound mind under the Mental Health Act; or

 

d)                                   A substantial failure to meet the targets
agreed by the Company provided that the Company performs its funding and other
responsibilities or;

 

--------------------------------------------------------------------------------


 

e)                                    A material breach by the Employee of her
obligations under this Agreement

 

9.                                     THE Employee will belong to and
participate in a suitable Pension Scheme nominated by the Employer The
Employee’s pension shall not take into account any bonus or other benefits.

 

10.                               THE Company will pay the Employee her normal
basic salary whilst she is absent due to sickness or accidental injury in
accordance with the following:-

 

Length of Service

 

Maximum Duration of Sick Pay

 

 

 

Less than 6 months

 

none

 

 

 

Less than 12 months to less than 24 months

 

3 weeks

 

 

 

More than 24 months to less than 36 months

 

4 weeks

 

 

 

More than 36 months to less than 48 months

 

5 weeks

 

 

 

More than 48 months to less than 60 months

 

6 weeks

 

 

 

More than 60 months

 

7 weeks

 

11.                               THE COMPANY will provide the Employee and her
spouse with  private medical insurance under the Company’s scheme, subject to
acceptance by the Insurer and as long as the Employee is employed by the
Company.

 

12.                               THE COMPANY will arrange and pay for life
assurance for the Employee in the value of two times her base salary for the
benefit of the Employee’s family, provided that this is available at normal
rates

 

13.                               COMPLAINTS by the Employee shall be raised
with the Senior Vice President, Group Director of European Operations of the
Company’s parent Company.

 

14.1                         THE Employee shall both during and after the
termination of her employment with the Company observe strict secrecy regarding
the business affairs and dealings of the

 

--------------------------------------------------------------------------------


 

Company, and any Associated Company.  The Employee shall not any time during or
after her employment with the Company disclose directly or indirectly to any
person, firm or company whatsoever, or apply or use for the benefit of herself
or of any one, except the Company any trade secret, confidential information,
manufacturing process or knowledge of the organisation dealings customers or
clients of the Company or any Associated Company which may come to her knowledge
during her employment with the Company.  The Employee shall not use or attempt
to use any such knowledge or information in any manner which may injure or cause
loss directly or indirectly to the Company or to any Associated Company

 

14.2                         THE Employee shall not at any time during the
period of twelve months from the date on which her employment with the Company
ceases (“the termination date”) without the prior written consent of the Company
directly or indirectly either alone or jointly with or as agent, director,
manager, consultant or employee of any other person, firm, company or
organisation, as follows:

 

14.2.1                in competition with the Company solicit or attempt to
solicit the custom of any person, firm, company or organisation who or which at
the termination date or at any time within 12 months ending on termination date
was a customer or client of or did business with the Company or any Associated
Company during the 12 months ending on the termination date; nor

 

14.2.2                in competition with the Company solicit the services of
any person, firm, company or organisation who or which at the termination date
or at any time within 12 months ending on the termination date was a supplier,
agent or distributor of or to or did business with or for the Company or any
Associated company during the 12 months ending on the termination; nor

 

14.2.3                endeavour to entice away from the Company or any
Associated Company any person who was on the termination date a director or
employee of the company or of any Associated Company.

 

--------------------------------------------------------------------------------


 

14.3        THE Employee having taken or had the opportunity of taking
independent legal advice acknowledges and agrees that the restrictions set out
in clause 14 are fair and reasonable in the circumstances and that if any one or
more or any part of such restrictions shall be rendered or judged invalid or
unenforceable such restriction or part shall be deemed to be severed from this
Agreement and such invalidity or enforceability shall not in any way affect the
validity or enforceability of the remaining restrictions in this Agreement

 

14.4        THE Employee hereby acknowledges that the restrictions contained in
this Clause shall operate for the benefit of the business carried on by the
Company and such restrictions shall be enforceable against the Employee by the
owner for the time being of such business as well as by the Company.

 

15.1        UPON the termination of this Agreement for whatever reason the
Employee shall:

 

15.1.1     if so requested by the Company resign without claim for compensation
(save pursuant to this Agreement) from all or any offices she may hold as an
Employee of the Company and/or any  Associated Company and in the event of her
failure to do so the Company is hereby irrevocably authorised to appoint some
person in her name and on her behalf to execute any documents and to do all
things necessary to give effect to such resignation; and

 

15.1.2     deliver up all documents and other property relating to the Company
and its Associated Companies in her possession or control and shall not make any
copy or duplicate thereof.

 

16.                               IF one or more of the terms of this Agreement
shall be null or void the validity of the remaining terms shall be unaffected
thereby.  In this event the parties shall replace the null or void terms with an
effective term as close as possible to the objective of the ineffective term.

 

17.                               THIS AGREEMENT is in substitution for and
wholly replaces such other contracts

 

--------------------------------------------------------------------------------


 

(whether written or oral or implied by law and any other formal or informal
arrangements or understandings) which have previously subsisted between the
parties (or any Associated company of the Company) in relation to the subject
matter of this Agreement

 

18.                               ANY notice given under this Agreement shall be
deemed to be the properly served if addressed to the Company and sent by
registered post or recorded delivery mail addressed to the Company at its
registered office or if addressed to the Employee it be served personally or be
sent by registered post or recorded delivery addressed to her at her usual or
last known place of residence in the United Kingdom and in the case of service
by post the date of service shall be two days following the date of posting.

 

19.                               THIS AGREEMENT shall be governed by and
interpreted in accordance with English Law.

 

20.                               IN this Agreement the expression”Associated
Company”shall mean any Company which is for the time being the Company’s holding
company (as defined in Section 736 of the Companies Act 1985) or a subsidiary
(as defined in the said Section 736) of such holding company other than the
Company itself.

 

 

IN WITNESS whereof the Agreement has been signed on behalf of the Company and
the Employee the day and year first before mentioned.

 

Signed

 3-1-99

 

Signed

 /s/ Patricia M. Newman

 

 

 

 Patricia M. Newman

 

 

 

 

 

Signed for and on behalf of the Company

 

 

 

By:

 /s/ W. Robert Stover

 

 

 

 W. Robert Stover, Chairman

 

 

--------------------------------------------------------------------------------

 